UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 or [ ]Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission file Number0-21292 MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. (Exact name of registrant as specified in its charter) Wisconsin 39-1413328 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 5445 S. Westridge Drive New Berlin, Wisconsin5315 (Address of principal executive office) (262) 827-6700 Registrant's telephone number, including area code Indicate by check mark whether the Registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes X No. Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Exchange Act Rule 12b-2. Large accelerated filer Accelerated filer
